Appellants were jointly indicted, and jointly tried, for — as the case went to the jury — the offense denounced by Code 1940, Title 29, Section 131. They were each convicted, and each sentenced to serve imprisonment in the penitentiary for the term of 13 months. They each appeal.
Our duties here are appellate only. And we find no exception reserved to any ruling made on the taking of testimony; no written charge requested and refused; and no exception reserved to any part of the trial court's oral charge to the jury.
The record proper seems regular in all respects; and we observe nothing requiring our action, other than to affirm the judgments of conviction.
They are ordered affirmed.
Affirmed.